Citation Nr: 1232371	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to separate ratings for service-connected asthma and sleep apnea.

2.  Entitlement to service connection for hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

The Veteran presented testimony at a Board hearing in San Antonio, Texas in May 2011, before the undersigned acting Veterans Law Judge, and a transcript of the hearing is associated with his claims folder.  

The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a May 2011 written statement, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to separate ratings for his service-connected asthma and sleep apnea.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of separate ratings for asthma and sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In May 2011, the Veteran indicated that he wished to withdraw his appeal as to his claim for separate ratings for asthma and sleep apnea.  As the pertinent criteria for withdrawal of an appeal have been met, and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to the issue, and it is dismissed.


ORDER

The appeal for separate ratings for service-connected asthma and sleep apnea is dismissed.



REMAND

The Veteran appeals the denial of service connection for hearing loss and tinnitus.  In this regard, during his May 2011 hearing before the undersigned he indicated that he had worked in supply in service and that he worked near aircraft beginning in 1992, when he was assigned to aviation units.  He was given ear protection, but his ears started ringing in 1995 or 1996, and his hearing loss was noticed by others at about that time.  Harriers and helicopters would operate on the flight line where he had to go and pick up equipment, and he also worked in the hanger that was adjacent to, opened up to, and faced the flight line.  He stated that his hearing loss and tinnitus had continued since service.  

Because the claims file contains competent assertions from the Veteran of hearing loss and tinnitus in and since service, the Board finds that a remand is required to provide the Veteran with an examination in connection with his claims.  38 U.S.C.A. § 5103A(d) (West 2002); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

To ensure that the record is complete, arrangements should be made to obtain any additional available post-service evidence, since service discharge in April 2004, to include any additional VA medical records of treatment the Veteran has received since March 2007.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain any additional relevant post-service medical records of treatment the Veteran has received since April 2004, including any relevant VA medical records of treatment the Veteran has received since March 2007.

2.  After undertaking the above development to the extent possible, make arrangements with an appropriate VA medical facility for the Veteran to be afforded an audiological examination.  The claims folder is to be provided to the examiner for review in connection with the examination and the examiner should state that he or she reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiner, including audiometry to determine whether the Veteran has hearing loss disability as defined by 38 C.F.R. § 3.385 (2011), must be accomplished and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that any hearing loss disability (if existent) in either ear and/or tinnitus was caused by his active duty, is related to active duty, or has continued since active duty?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran has sensorineural hearing loss in either ear that was manifest to a compensable degree in the first post-service year?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus was caused or aggravated (permanently worsened in severity) by any service-related hearing loss?

In answering the above questions, the examiner should consider the fact that the claimant is competent to report on the observable symptoms of his hearing loss and tinnitus while on active duty and since that time even when his records are negative for symptoms or a diagnosis.

The examiner should take note of the fact that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for the claimed disorders cannot, by itself, be the basis for any medical opinion that the disorders were not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

3.  Thereafter, readjudicate the claims.  Such readjudication should take into account the May 2011 hearing testimony as well as any other evidence received since the May 2010 supplemental statement of the case (SSOC).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


